DETAILED ACTION
	This Office action is responsive to (the After Final Consideration Pilot request) filed on 01/04/21.
	Since the After Final Consideration Pilot request is persuasive and in view of the newly discovered reference(s), the indicated objection of claims 20-21 and the finality of the rejection of the last Office Action is withdrawn. Rejections based on the newly cited reference(s) follow.
Priority
1.	This application appears to be a continuation of Application No. 15/468,067, filed 03/23/2017.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of “a plurality of ball grid array (BGA) connection pads disposed on the bottom surface of the coreless substrate, wherein the at least one stiffener comprises a plurality of openings associated with the plurality of BGA connection pads” and “memory circuitry coupled to the microelectronic die” in claim 25, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 10-11, 13-14, 18-20, and 24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (8,035,035).
Regarding claims 10, 14, and 19, Asano (See specifically Figs. 1-13 and the associated description) discloses a microelectronics package, comprising: a microelectronics die (31); a warpage control layer (50) comprising at least one stiffener (50), which comprises an insulating or glass stiffener (Col. 7, lines 47+); a coreless substrate (20) positioned between the microelectronics die (31) and the warpage control layer (50) (See Fig. 1); and a plurality of ball grid array (BGA) connection pads (41) disposed on the bottom surface (13) of the coreless substrate (20), wherein the at least one stiffener (50) comprises a plurality of openings (52) associated with the plurality of BGA connection pads (41) (See Fig. 1).
Regarding claim 11, Asano further discloses the microelectronics die (31) being attached to a top surface (12) of the coreless substrate (20), and wherein the warpage control layer (50) 
Regarding claim 13, Asano further discloses the stiffener (50) comprising a metallic stiffener (Col. 11, lines 36+).
Regarding claim 18, Asano further discloses the coreless substrate (20) comprising one or more intermediate substrates, wherein the one or more intermediate substrates includes a C4 layer (24) and a build-up layer (21/22/23), wherein the C4 layer (24) is attached to a bottom surface of the microelectronics die (31) and the build-up layer (21/22/23) is attached to a bottom surface of the C4 layer (24), and wherein the warpage control layer (50) is attached to a bottom surface of the build-up layer (21/22/23) (See Fig. 1).
Regarding claim 20, Asano further discloses that the glass substrate (50) may include copper pillar segments (56) (See Figs. 14-15, Col. 11, lines 1+, Col. 3, lines 58+, and Col. 4, lines 3+).
Regarding claim 24, Asano further discloses the coreless substrate comprising one or more intermediate substrates (21/22/23), further including a motherboard (Col. 8, lines 10+) attached to a bottom surface (13) of at least one (e.g., the intermediated substrate 21) of the one or more intermediate substrates (21/22/23) such that the warpage control layer (50) is positioned between the bottom surface (13) and the motherboard.
6.	Claims 10-11, 13-14, 18-19, 24-26, 29, and 32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (US 2017/0127517).
Regarding claims 10, 13-14, 19, 25, 29, and 32, Ishihara et al. (See specifically Figs. 5G-5H and the associated description) discloses a system, which comprises a microelectronics package, comprising: a microelectronics die (51); a warpage control layer (20) comprising at 
Regarding claims 11 and 26, Ishihara et al. further discloses the microelectronics die (51) being attached to a top surface (12) of the coreless substrate (100/102/104), and wherein the warpage control layer (20) being attached to a bottom surface (11) of the coreless substrate (100/102/104) by an adhesive (21) (See Figs. 4F and 5H).
Regarding claim 18, Ishihara et al. further discloses the coreless substrate (100/102/104) comprising one or more intermediate substrates, wherein the one or more intermediate substrates includes a C4 layer (104) and a build-up layer (100/102), wherein the C4 layer (104) is attached to a bottom surface of the microelectronics die (51) and the build-up layer (100/102) is attached to a bottom surface of the C4 layer (104), and wherein the warpage control layer (20) is attached to a bottom surface of the build-up layer (100/102) (See Figs. 4F and 5H).
Regarding claim 24, Ishihara et al. further discloses the coreless substrate comprising one or more intermediate substrates (100/102/104), wherein solder bumps (See Paragraph [0036]) are attached to the BGA connection pads (101a-101b) for connecting to a motherboard (See Paragraph [0071]), and thus, the warpage control layer (20) would be positioned between the bottom surface (11) and the motherboard (See Fig. 5H).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

8.	Claims 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (8,035,035).
Regarding claims 16 and 22, Asano discloses all the limitations of the claimed invention except for specifying a thickness of the stiffener being approximately equal to a thickness of the microelectronics die.

Regarding claims 17 and 23, Asano discloses all the limitations of the claimed invention except for specifying a coefficient of thermal expansion (CTE) of the stiffener or the glass substrate (50) being approximately equal to a CTE of the microelectronics die (31).
Asano discloses that the stiffener or the glass substrate (50) comprises a glass epoxy substrate made of glass fiber, which has a low coefficient of thermal expansion (CTE) (comparable to Si around 3ppm/K), and it would have been obvious to consider the glass substrate (50) having a CTE being approximately equal to a CTE of microelectronic die.
Regarding claim 21, Asano discloses all the limitations of the claimed invention including the copper pillar segments (56) are positioned on an interior openings (52) of the glass substrate (50) as described above. Asano does not specifying that openings (52), which are positioned on a periphery of the glass substrate (50), are for solder.
However, Asano does disclose that either solder bumps or terminal copper pins (or pillars) may be formed through the openings (52) of the glass substrate (50) to connect to the BGA connection pads (41) (See Figs. 1-2, 14-15, Col. 3, lines 58+, and Col. 4, lines 3+, and ,Col. 11, lines 1+). It would have been obvious matter of design choice to select the openings positioned on a periphery of the glass substrate (50) for solder for providing suitable connections for the intended microelectronic package, and the person skilled in the art would regard it as a simple modification without any inventive skills.
s 10-11, 13-14, 16-26, and 29-33, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (9,859,243) in view of Asano (8,035,035).
Regarding claims 10-11, 14, 18, 24-26, 29, and 32, Lee et al. discloses (See Specifically Figs. 3-13 and the associated description) a microelectronics package (110A), comprising: a microelectronics die (120) attached to a top surface of a coreless substrate (130) (See Fig. 10); a plurality of ball grid array (BGA) connection pads (141) disposed on the bottom surface of the coreless substrate (130), wherein the coreless substrate (130) comprising one or more intermediate substrates (130), wherein the one or more intermediate substrates includes a C4 layer (e.g., the top layer 130) and a build-up layer (e.g., the lower layers 130), wherein the C4 layer (130) is attached to a bottom surface of the microelectronics die (120) and the build-up layer (e.g., the lower layers 130) is attached to a bottom surface of the C4 layer (e.g., the top layer 130). Lee et al. further discloses a plurality of connection terminal (145) formed of copper (Col. 8, lines 24+) and electrically connected to the BGA connection pads (141), wherein the package (110A) is mounted to a mother board via the copper connection terminal (145) (See Fig. 10, Col. 8, lines 14+). Lee et al., however, fails to teach a warpage control layer comprising at least one stiffener, wherein the at least one stiffener comprises a plurality of openings associated with the plurality of BGA connection pads.
Asano, while related to a similar microelectronics package, discloses a microelectronics package, comprising: a microelectronics die (31); a warpage control layer (50) comprising at least one stiffener (50), which comprises an insulating or glass stiffener (Col. 7, lines 47+); a coreless substrate (20) positioned between the microelectronics die (31) and the warpage control layer (50) (See Fig. 1); and a plurality of ball grid array (BGA) connection pads (41) disposed on the bottom surface (13) of the coreless substrate (20), wherein the at least one stiffener (50), 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Lee et al.’s package by applying Asano’s teachings of using the warpage control layer comprising at least one stiffener to attach to the bottom surface of the coreless substrate in order to improve the reliability of the coreless substrate, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 16, 22, 30, and 33, the proposed system of Lee et al. and Asano discloses all the limitations of the claimed invention except for specifying a thickness of the stiffener being approximately equal to a thickness of the microelectronics die.
Although the proposed system of Lee et al. and Asano does not specify that a thickness of the stiffener being approximately equal to a thickness of the microelectronics die, it would have been an obvious matter of design choice to modify the thickness of the stiffener in the proposed system of Lee et al. and Asano since such a modification would have involved a mere change in the size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 17, 23, and 31, the proposed system of Lee et al. and Asano discloses all the limitations of the claimed invention except for specifying a coefficient of thermal expansion (CTE) of the stiffener or the glass substrate being approximately equal to a CTE of the microelectronics die.
Asano discloses that the stiffener or the glass substrate (50) comprises a glass epoxy substrate made of glass fiber, which has a low coefficient of thermal expansion (CTE) 
Regarding claim 21, Asano discloses all the limitations of the claimed invention including the copper pillar segments (56) are positioned on an interior openings (52) of the glass substrate (50) as described above. Asano does not specifying that openings (52), which are positioned on a periphery of the glass substrate (50), are for solder.
However, Asano does disclose that either solder bumps or terminal copper pins (or pillars) may be formed through the openings (52) of the glass substrate (50) to connect to the BGA connection pads (41) (See Figs. 1-2, 14-15, Col. 3, lines 58+, and Col. 4, lines 3+, and ,Col. 11, lines 1+). It would have been obvious matter of design choice to select the openings positioned on a periphery of the glass substrate (50) for solder for providing suitable connections for the intended microelectronic package, and the person skilled in the art would regard it as a simple modification without any inventive skills.
10.	Claims 16, 22, 30, and 33, are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2017/0127517).
Regarding claims 16, 22, 30, and 33, Ishihara et al. discloses all the limitations of the claimed invention except for specifying a thickness of the stiffener being approximately equal to a thickness of the microelectronics die.
Although Ishihara et al. does not specify that a thickness of the stiffener being approximately equal to a thickness of the microelectronics die, it would have been an obvious matter of design choice to modify the thickness of the stiffener in microelectronics package of Asano since such a modification would have involved a mere change in the size of a component. 
Conclusion 
11.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
12.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications . 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 14, 2021